Quillian, Presiding Judge.
The defendant appeals his conviction for robbery by sudden snatching. Held:
The testimony of the sheriff was properly admitted, over the objection that it was hearsay, to explain the conduct of the officer in locating the alleged perpetrators of the offense. Watkins v. State, 231 Ga. 481 (202 SE2d 442) and cits.; Roberts v. State, 149 Ga. App. 667 (6) (255 SE2d 126); Cosby v. State, 151 Ga. App. 676 (2) (261 SE2d 424).

Judgment affirmed.


Shulman and Carley, JJ., concur.